        Case 1:21-cr-00119-CJN Document 49-1 Filed 09/10/21 Page 1 of 3




                                                     U.S. Department of Justice

                                                     Channing D. Phillips
                                                     Acting United States Attorney

                                                     District of Columbia


                                                     Judiciary Center
                                                     555 Fourth St., N.W.
                                                     Washington, D.C. 20530


                                                  September 10, 2021

Clinton Broden
Broden & Mickelsen
clint@texascrimlaw.com
VIA Email

       Re:      United States v. Garret Miller
                Case No. 21-CR-119 (CJN)

Dear Counsel:

       On September 10, 2021, we provided you with additional discovery materials in this case
through USAFx.

       Summary of Materials Provided. The materials provided include:

 FILE NAME                                                                    SENSITIVITY
                                                                              DESIGNATION
 266T-DL-3370052_0000142                                                      Sensitive
 266T-DL-3370052_0000142_1A0000120_0000001                                    Sensitive
 266T-DL-3370052_0000142_1A0000120_0000002                                    Sensitive
 266T-DL-3370052_0000144_1A0012417_0000001                                    Sensitive
 266T-DL-3370052_0000150                                                      Sensitive
 266T-DL-3370052_0000141
 266T-DL-3370052_0000141_1A0000009_0000001
 266T-DL-3370052_0000141_1A0000009_0000002
 266T-DL-3370052_0000144
 266T-DL-3370052_0000148
 266T-DL-3370052_0000148_Import
 266T-DL-3370052_0000149
 266T-DL-3370052_0000149_Import
 266T-DL-3370052_0000153
             Case 1:21-cr-00119-CJN Document 49-1 Filed 09/10/21 Page 2 of 3




    266T-DL-3370052_0000153_1A0000011_0000004
    (U)_Interview_of_United_States_Capitol_Police_Officer_R.S.    Sensitive
    C3869E22-8F75-4741-958D-E93CE6D12D60 1                        Sensitive
                                          YouTube Videos
    US Capitol Police LT Wearing MAGA Hat!! Riot Police Helped…
    Townhall’s Frontline Footage of Capitol Building Riots
    Protestors Storm Capitol Building in Washington DC
                                           Parler Videos
    ai8AzhEoyrGX_cvt
    oeRC32EUG3ry_cvt
    S29LhLxq15M9_cvt (1)
    uAKQeDMoSL0c_cvt
    IgCQjNBok5f2_cvt
    OIuhPB7lv5Y0_cvt
    SINnkDbJKVVy_cvt (1)
    f2IdRLIGSOZ1_cvt
    Dg4C2BcNChXn_cvt (1)
    tXIzFNM5yp9f_cvt
    xJRsbhKa6rRE_cvt
    Mjfb9tKOqL1X_cvt
    1D9P1tqTfVeV_cvt
    ghz9PU9736sQ_cvt (1)
    535LGMMm0KtE_cvt 2
    nriGbWJZcZiB_cvt (1)
    wd3geYW1nvRL_cvt
    A6nbSYGTQ2hW_cvt
    bQUPUTaD9vFW_cvt (1)
    bzNUYUvf92RP_cvt (1)
    9T1Wgyjt0vKj_cvt
    bTZISxkK39sH_cvt (1)
    t0sTYrrCqrRE_cvt (1)
    pLfYimJ25ZbI_cvt
    YcQOeXTOuGhu_cvt
    QjXUzXF0c1lw_cvt
    8rCpNjS3g3Ok_cvt (1)
    a8lp9oooOT3m_cvt
    ucphoWjc05a0_cvt (1)
    neDUluCOUqv7_cvt
    CN67oIug5zAh_cvt (1)
    tk5IR0D4aQuw_cvt

1
    This is a video from defendant Chance Uptmore.
2
    We believe that your client is captured in this video.
                                                             2
        Case 1:21-cr-00119-CJN Document 49-1 Filed 09/10/21 Page 3 of 3




 8wCMdWEW39Ff_cvt (1)

We also provided 72 videos along with 115 images from your client’s phone.

       Manner of Production. Please be sure to download the entire folder, including all
subfolders and files contained within the subfolders exactly as it was provided immediately
upon receipt to your own storage media. These materials will be automatically deleted in 60
days.

       The discovery is unencrypted. Please contact me if you have any issues accessing the
information, and to confer regarding pretrial discovery as provided in Fed. R. Crim. P. 16.1.

        Voluminous Materials. Due to the extraordinary nature of the January 6, 2021 Capitol
Attack, the government anticipates that a large volume of materials may result from our ongoing
investigations. These materials may include, but are not limited to, surveillance video, body
worn camera footage, statements of other defendants, forensic searches of electronic devices and
social media accounts of other defendants, and citizen tips. The government is working to
develop a system that will facilitate access to these materials, when appropriate. In the
meantime, please let me know of any specific information that you believe is particularly
relevant to your client.

        Protective Order. This material is subject to the terms of the Protective Order issued in
this case. The index above provides a designation for each document as Sensitive, Highly
Sensitive, or neither.

        I will forward additional discovery as it becomes available. If you have any questions,
please feel free to contact me.

                                                    Sincerely,



                                                    Elizabeth C. Kelley
                                                    Assistant United States Attorney

cc: AUSA Amanda Jawad




                                                3
